By the Court,
Brown, J.
This is an action of trover brought to recover the value of a flock of sheep.
On or about the' 18th of 'June, 1868, the defendant found a flock of sheep, belonging to the plaintiff, in the highway in front of his premises, and turned them into his own lot, and in two or three days thereafter applied to a Justice of the Peace to have the animals sold, in pursuance with the provisions olJAct No, 185, Sess. L. 1867, p. 251, which requires notices of the time and place of sale to be posted in six public places in the township, city or village where the animals are distrained.
The statute provides that the sale shall be made in “not less than thirty, nor more than sixty days from the time of affixing the notices.” The •notices were written and affixed June 25th, and the sale made, in pursance with the notices, July 25th. It will be sesen that but twenty-nine full days intervened between the posting of the notices and the day of sale. In this respect the statute was not complied with, and the sale was void. 1. Doug. 450, 9 Mich., 154.